Citation Nr: 0948064	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

In a June 2005 VA Form 9, the Veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  A July 2005 
letter informed the Veteran that a hearing was scheduled in 
August 2005.  However, in a July 2005 response, the Veteran 
indicated that he did not wish to appear.  Therefore, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) 
(2009).

This matter was remanded by the Board in March 2007 for 
further evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss began in service and has 
continued to the present. 

2.  The Veteran's tinnitus began in service and has continued 
to the present. 

3.  The Veteran's right knee disability began in service and 
has continued to the present.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2009).

2.  Service connection for tinnitus is warranted. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309.

3.  Service connection for a right knee disability is 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA is inapplicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Hearing Loss and Tinnitus

The Veteran's service records have presumably been destroyed 
by fire.  Searches by the National Personnel Records Center 
(NPRC) and the U.S. Army Human Resources Command yielded 
negative results.  

The Veteran's certificate of military service reflects that 
he served in the U.S. Army and his last rating was as a 
Specialist Fourth Class.  The Veteran also submitted copies 
of his uniform insignia, which were verified by the Institute 
of Heraldry, in correspondence dated December 2004, as 
belonging to the 29th Division, 3rd Army, and Iceland Base 
Command.  

The Veteran has consistently stated that he was exposed to 
mortar fire every month during the year he was stationed in 
Iceland.  He reported a ringing sensation in his ears that 
interfered with his hearing and he stated this is when he 
began to have hearing loss. (See April 2007 statement in 
support of claim).  

The Veteran is competent to report the trauma.  His statement 
is credible and consistent with the circumstances of his 
service.  He is competent to report the noise exposure and 
resulting symptoms of hearing loss and tinnitus.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The Board accepts that the Veteran's account of sustaining 
acoustic trauma in service is true.  Cromer v. Nicholson, 19 
Vet App 215 (2005) (destruction of service records creates 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt and to explain its 
decision).

An October 2009 VA audiology examination documents current 
hearing loss as defined in 38 C.F.R. § 3.385.  The 
audiologist found that the Veteran had moderately severe to 
severe hearing loss on his right side. The Veteran had speech 
recognition of 94 percent on his right side.  The Veteran had 
moderately-severe to profound hearing loss on his left side.  
The Veteran had speech recognition of 94 percent on his left 
side.  The audiologist opined that the Veteran's hearing loss 
was at least as likely as not caused by, or a result of, 
military noise exposure.  The examiner noted the Veteran 
reported that tinnitus began in boot camp. 

In sum the record shows current hearing loss and tinnitus, 
noise exposure in service and competent evidence linking the 
current hearing loss and tinnitus to service.  Therefore, the 
evidence supports all three of the elements needed for 
service connection.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is warranted.

Right Knee Disability

The Veteran stated that he injured his knee during service 
between October and December 1957.  (See April 2007 Statement 
in Support of Claim).  VA x-ray studies conducted in March 
2000 indicate that there was calcification within the 
meniscus in both the medial and lateral surface consistent 
with either pseudogout versus chronic degenerative 
osteoarthritis, possibly secondary to previous trauma.  There 
was no evidence of fracture, dislocation, or evidence of bony 
lesions.

In October 2009, the Veteran was afforded a VA examination 
and reported serving as an infantryman.  The Veteran stated 
that he injured his right knee, with dramatic swelling and 
pain.  He could not recall exactly how it happened, but he 
believed it was during guard duty on the beach head while 
stationed in Iceland.  He was reassigned within his unit to 
motor pool duty, where he was made the commanding officer's 
driver.  This seemed to help the knee somewhat; however, he 
had experienced episodes of knee pain and swelling ever 
since.  

The examiner diagnosed osteoarthritis, status post in-service 
injury of the right knee.  The examiner opined that it was as 
least as likely as not the Veteran's right knee disability 
was caused by or a result of an injury in-service.  The 
examiner cited an article by Dr. Kenneth C. Kalunian, 
entitled "Risk Factors For and Possible Causes of 
Osteoarthritis," available at 
http://utdol.com/online/content, for the majority of 
patients, osteoarthritis is linked to one or more factors, 
such as aging, occupation, trauma, and repetitive, small 
insults over time.  These associations were strongest for 
osteoarthritis of the knee and hand, and were less strong for 
the hip.  

The examiner stated that certainly, duty as an Army 
infantryman for 24 months, including deployment to Iceland 
would have presented many opportunities for repetitive, small 
insults, even if the Veteran could only recall one 
(presumably more severe) incident, and documentation of this 
injury was inadvertently destroyed while his record was being 
stored by the U.S. Army.  The Veteran stated he had similar 
recurrent bouts with pain, stiffness, and swelling in the 
same knee ever since this initial episode in service.  The 
examiner noted at least one similar episode, described in 
private treatment records from an orthopedist over twenty 
years ago.

The Veteran is currently diagnosed as having osteoarthritis, 
status post in-service injury of the right knee and the 
record reflects that he has had chronic right knee problems 
for many years.  His report of right knee trauma in service 
is consistent with the circumstances of his service (i.e. 
infantryman) and is deemed credible. Hence, the element of an 
in-service injury is satisfied.  Thus, two of the three 
elements necessary for service connection, a current 
disability and in service injury, are met. The remaining 
question is whether there is a link, or nexus, between the 
reported in-service right knee trauma and the current right 
knee condition.

There is competent medical evidence which establishes such 
nexus. In this respect, the October 2009 VA examiner stated 
that it was as least as likely as not the Veteran's right 
knee disability was caused by or a result of an injury in-
service.  The examiner also provided a rationale for this 
opinion which is not inherently incredible and is generally 
supported by a factual predicate in the record.  Thus, his 
opinion is persuasive.  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  There is no opinion of record contrary to the 
favorable medical opinion. The evidence is therefore at least 
in equipoise. 

Reasonable doubt is resolved in favor of the Veteran, and 
service connection for right knee disability is granted. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right knee disability is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


